In re Transportation & Dev., Dept, of;— Defendant(s); applying for writ of certiorari and/or review; Parish of Iberia, 16th Judicial District Court, Div. “A”, No. 80,628; to the Court of Appeal, Third Circuit, No. CW96-0292.
Granted. Judgment of the court of appeal is vacated and set aside. The case is remanded to the trial court to determine which, if any, of the requested documents fall within the protection of 23 U.S.C., section 409, as amended in 1995.
CALOGERO, C.J., and LEMMON, J., would grant and docket.
KNOLL, J., not on panel.